Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Notice of Allowability
1.	Preliminary amendment filed 10/8/20 is acknowledged. Claims 1-8, 10-15, 17-21 & 23-28 are present and under consideration.
2.	Claims 1-8, 10-15, 17-21 & 23-28 are allowed, subject to the following Examiner’s Amendment.
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given during a telephone interview with Applicants’ representative Colleen M. Schaller on 8/29/22. 
Amend claims 10-14 as follows.
Claim 1o, line 1, delete the word “pharmaceutical”.
Claim 11, line 1, delete the word “pharmaceutical”.
Claim 12, line 1, delete the word “pharmaceutical”.
Claim 13, line 1, delete the word “pharmaceutical”.
Claim 14, line 1, delete the word “pharmaceutical”.
4.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various sequence, patent and non-patent data bases it is determined that claims 1-8, 10-15, 17-21 & 23-28 drawn to “A recombinant AAV (rAAV) comprising an AAV capsid and a vector genome packaged therein, wherein the vector genome comprises an AAV 5' inverted terminal repeat (ITR), an engineered nucleic acid sequence encoding a functional human N-sulfoglycosamine sulfohydrolase (hSGSH), a regulatory sequence which directs expression of hSGSH in a target cell, and an AAV 3' ITR, wherein the hSGSH coding sequence is at least 95% identical to SEQ ID NO: 1”  are unobvious and patentable over prior art of record. The closest prior art DNA sequence which encodes a human sulfamidase is disclosed in US20150104863A1 and is 91.4% identical to the instantly claimed sequence of SEQ ID NO: 1 which goes into the making of the recombinant construct, vector and used in the method(s), 
5.	Information Disclosure Statements filed 9/4/20, 10/8/20 & 11/17/21 are  acknowledged. Signed copies of the same are provided with this Office Action.
6.	Applicant’s claim for domestic priority to Provisional Application 62593081, filed 11/30/2017 under 35 U.S.C. 119(e), is acknowledged.  
7.	The drawings filed on 5/29/20 are acknowledged.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940